The opinion of the court was delivered by
Fort, J.
This is an action in tort.
There are ten assignments of error. Upon the brief, it is conceded that only the second and seventh are urged. These two are the refusal of the court to nonsuit or to direct a verdict for the defendant.
The plaintiff was a passenger upon the trolley car of the defendant company, and requested the conductor to permit him to alight at the corner of Essex and Burlington streets, in Gloucester City. There was proof that the car stopped at that. place and that the plaintiff was moving through the passengers on the rear platform of the car to get off, and had reached the edge or step of the car to alight when he was thrown from the car by a sudden lurch or jerk.
It is not negligence per se to arise and go forward as the car is stopping, to be ready to get off. Consolidated Traction Co. v. Thalheimer, 35 Vroom 474.
Nor is it negligence per se to go to the edge of the car, to be ready to step off when the car comes to a stop. Davis v. Camden, &c., Ry. Co., 44 Vroom 415.
The refusal to nonsuit, in the face of the proof that the car had stopped and was started, and the plaintiff thrown when in tire act of alighting, cannot be reversed on error. Nor could there have, been a direction of a verdict for tire defendant in this case on the ground that the weight of evidence was with the defendant.
If there be a substantial controversy on the proof, the fact that the defendant’s proof greatly preponderates in favor of his view will not justify the direction of a verdict. The jury are to judge as to the weight of the evidence and the credibility of the witnesses. The case is close, but we are unable to see how on error it can be reversed.
It might be well to call attention to another fact. No reasons were given for the motion for the direction of a verdict. *53There was simply a motion that a verclict be directed for the defendant. That is not good, and tire refusal of the trial judge to grant it should not be reversed on error. A trial judge will not be reversed on writ of error except for refusal to act on specific grounds stated. Mooney v. Peck, 20 Vroom 232.
The judgment in this ease is affirmed.